Case 1:19-cv-01262-RGA Document 49 Filed 07/17/20 Page 1 of 2 PagelD #: 470

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

District of Delaware

DISH NETWORK L.L.C.,

 

Plaintiffs)

Vv. Civil Action No. 19-1262 (RGA)

SERVERLOGY CORPORATION,
AHMAD AL SHAHMAN and DOES 2-5,
individually and together d/b/a East IPTV,

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Ahmad Al Shahman

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Rodger DB. Smith il

Morris, Nichols, Arsht & Tunnell LLP
1201 N. Market Street

P.O, Box 1347

Wilmington, DE 19899

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK-OF COURT —..
FEB 2 5 2020 2 “CAS _,

A —
Dates fp Fas Ms
Signature of Clerk ot fitv Clerk

  
 
Firefox Case 1:19-cv-01262-RGA Document 49 Filed 07/17/20 Page 2 of 2 PagelD #: 471 about:blank

AO 440 (Rev. 12/09) Sunmons in a Civil Action (Page 2)

Civil Action No. 19-1262 (RGA)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Q)

This summons for (name of individual and iitle, ifany) Abmad Al Shahman
was received by me on (date) 7/17/2020

(1 I personally served the summons on the individual at @lace)

 

On (daie) ; or

 

(3 1 left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

( I served the summons on fname of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

C1 {returned the summons unexecuted because ior

 

ot Other (specifiy; Pursuant to 8 Del. C. §§ 136 and 321, the summons, First Amended Complaint and related
papers were served on Ahmad Al Shahman through the Delaware Secretary of State. As
per Court order dated July 14, 2020, defendant Ahmad Al Shahman is to be served
through Serverlogy Corporation, but no new registered agent has been designated.

My fees are $ for travel and $ for services, for a total of $ 0.00

T declare under penalty of perjury that this information is true.

Date: 7I17/2020 LZ Our» A y) ALAA.

Server's signature </

Lacey Dosan Pe cess Sear

ad name and title

BOD_N, Kis Sheet Ws lmng br DE
Sémer’s address 1asd]

Additional information regarding attempted service, etc:

lof 1 7/17/2020, 12:45 PM
